Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 1 of 13 Page ID #:346




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    KENNETH W. MILLS,                            Case No. CV 20-2846-CBM (KK)
 11                             Plaintiff,
 12                        v.                       ORDER DISMISSING FIRST
                                                    AMENDED COMPLAINT WITH
 13    STATE OF CALIFORNIA,                         LEAVE TO AMEND
 14                             Defendants.
 15
 16
 17                                            I.
 18                                      INTRODUCTION
 19         Plaintiff Kenneth W. Mills (“Plaintiff”), proceeding pro se and in forma
 20   pauperis, filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. § 1983
 21   (“Section 1983”), Title II of the Americans with Disabilities Act (“ADA”), and
 22   Section 504 of the Rehabilitation Act. For the reasons discussed below, the Court
 23   dismisses the FAC with leave to amend.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 2 of 13 Page ID #:347




  1                                               II.
  2                                      BACKGROUND
  3          On March 16, 2020, Plaintiff, who is currently an inmate at California State
  4   Prison – Los Angeles County in Lancaster, California (“CSP-LAC”), constructively
  5   filed 1 a Complaint naming the State of California as the sole defendant. ECF Docket
  6   No. (“Dkt.”) 1 at 1-2, 6. Plaintiff set forth the following three claims for relief
  7   pursuant to Section 1983, the ADA, and the Rehabilitation Act. Id. at 3-6. First,
  8   Plaintiff appeared to allege he was denied a “computation review hearing.” Id. at 3.
  9   Second, Plaintiff appeared to allege (1) moving him from a prison in Northern
 10   California to CSP-LAC is causing “pain and suffering” because the move has
 11   precluded family visits in violation of the Fifth, Eighth, and Fourteenth Amendments;
 12   and (2) he is disabled but his mattress does not comply with ADA requirements and
 13   he is “made to lie on [a] bed w[ith] no springs.” Id. at 3-4. Third, Plaintiff alleged
 14   correctional officers at CSP-LAC “go[] through [the] mail bag and throw[] away some
 15   mail” such that Plaintiff’s mail “does not reach [his] family.” Id. at 5. As a result,
 16   Plaintiff requested $13,000,000 and “to be released from State of California Prison.”
 17   Id. at 6.
 18          On April 9, 2020, the Court dismissed the Complaint with leave to amend for
 19   failure to state a claim for relief under the ADA or Rehabilitation Act and because the
 20   Eleventh Amendment bars all Section 1983 claims against the State of California.
 21   Dkt. 8.
 22          On April 14, 2020, Plaintiff constructively filed the FAC. Dkt. 11. In addition,
 23   from April 8, 2020 through May 3, 2020, Plaintiff filed numerous documents seeking
 24   to “add” attachments to his case. 2 See dkts. 9, 10, 12, 13, 14, 15, 16, 18, 19.
 25
      1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
 26   to mail to court, the court deems the pleading constructively “filed” on the date it is
      signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
 27   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
      applies to § 1983 suits filed by pro se prisoners”).
 28   2 The Court will consider all such documents as supplements to, and part of, the FAC.

                                                   2
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 3 of 13 Page ID #:348




  1            In the FAC, Plaintiff states his Fifth, Eighth, and Fourteenth Amendment
  2   rights and the Rehabilitation Act have been violated; however, it is not clear whether
  3   the FAC is suing the California Department of Corrections and Rehabilitation
  4   (“CDCR”), the State of California, or both. See dkt. 11 at 1, 3, 5, 6. It is also unclear
  5   what relief Plaintiff seeks beyond “tak[ing the] State of California to Court” and
  6   having “immunity strip[p]ed.” Id. at 6. In one of the supplemental documents,
  7   Plaintiff alleges he does not have an ADA mattress, is “made to sleep on ‘slab of
  8   steel,’” and “cold air is blown in cell all night all because of lawsuit.” Dkt. 13 at 1. In
  9   two of the other supplemental documents, Plaintiff explains he is disabled, uses a
 10   wheelchair for mobility, and was transferred from a prison in Northern California to
 11   Southern California, approximately eight hours from his family. Dkt. 16 at 2; Dkt. 19
 12   at 10.
 13                                               III.
 14                                 STANDARD OF REVIEW
 15            Where a plaintiff is a prisoner or proceeding in forma pauperis, a court must
 16   screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to dismiss
 17   the case at any time if it concludes the action is frivolous or malicious, fails to state a
 18   claim on which relief may be granted, or seeks monetary relief against a defendant
 19   who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see Barren v.
 20   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 21            Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 22   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 23   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 24   screening purposes, a court applies the same pleading standard as it would when
 25   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 26   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 27            A complaint may be dismissed for failure to state a claim “where there is no
 28   cognizable legal theory or an absence of sufficient facts alleged to support a
                                                   3
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 4 of 13 Page ID #:349




  1   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
  2   considering whether a complaint states a claim, a court must accept as true all of the
  3   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
  4   2011). However, the court need not accept as true “allegations that are merely
  5   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
  6   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
  7   need not include detailed factual allegations, it “must contain sufficient factual matter,
  8   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
  9   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 10   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
 11   “allows the court to draw the reasonable inference that the defendant is liable for the
 12   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
 13   underlying facts to give fair notice and to enable the opposing party to defend itself
 14   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 15          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 16   however inartfully pleaded, must be held to less stringent standards than formal
 17   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 18   However, liberal construction should only be afforded to “a plaintiff’s factual
 19   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 20   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 21   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 22   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 23          If a court finds the complaint should be dismissed for failure to state a claim,
 24   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 25   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 26   appears possible the defects in the complaint could be corrected, especially if the
 27   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 28   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
                                                   4
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 5 of 13 Page ID #:350




  1   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
  2   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
  3                                               IV.
  4                                        DISCUSSION
  5   A.     THE FAC FAILS TO COMPLY WITH RULE 8
  6          1.     Applicable Law
  7          Rule 8 requires a complaint contain “a short and plain statement of the claim
  8   showing that the pleader is entitled to relief” and “a demand for the relief sought.”
  9   Fed. R. Civ. P. 8. Rule 8(a) “requires a ‘showing,’ rather than a blanket assertion, of
 10   entitlement to relief.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3, 127 S.
 11   Ct. 1955, 167 L. Ed. 2d 929 (2007). “[T]he ‘short and plain statement’ [required by
 12   Rule 8] must provide the defendant with ‘fair notice of what the plaintiff’s claim is
 13   and the grounds upon which it rests.’” Dura Pharms., Inc. v. Broudo, 544 U.S. 336,
 14   346, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005). “Experience teaches that, unless cases
 15   are pled clearly and precisely, issues are not joined, discovery is not controlled, the
 16   trial court’s docket becomes unmanageable, the litigants suffer, and society loses
 17   confidence in the court’s ability to administer justice.” Bautista v. L.A. Cty., 216 F.3d
 18   837, 841 (9th Cir. 2000).
 19          Rule 8 “has been held to be violated by a pleading that was needlessly long, or a
 20   complaint that was highly repetitious, or confused, or consisted of incomprehensible
 21   rambling.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.
 22   2011) (citation and internal quotation marks omitted); see McHenry v. Renne, 84 F.3d
 23   1172, 1177 (9th Cir. 1996) (affirming the dismissal of a complaint under Rule 8 for
 24   being “argumentative, prolix, replete with redundancy, and largely irrelevant”). A
 25   complaint may be dismissed for violating Rule 8 even if “a few possible claims” can
 26   be identified and the complaint is not “wholly without merit.” Id. at 1179 (stating
 27   Rule 8’s requirements apply “to good claims as well as bad”); see also Cafasso, 637
 28   F.3d at 1059 (discussing cases in which the Ninth Circuit affirmed Rule 8 dismissals);
                                                   5
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 6 of 13 Page ID #:351




  1   Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1130-31 (9th Cir. 2008)
  2   (same).
  3          Additionally, a complaint must contain “a demand for relief sought which may
  4   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a)(3).
  5          2.     Analysis
  6          Here, the FAC prevents the Court, and any defendants, from deciphering the
  7   factual and legal basis for each defendant’s alleged liability. See Clayburn v. Schirmer,
  8   2008 WL 564958, at *4 (E.D. Cal. Feb. 28, 2008) (“The court (and any defendant)
  9   should be able to read and understand Plaintiff’s pleading within minutes.” (citing
 10   McHenry, 84 F.3d at 1177)). Although Plaintiff attaches numerous supporting
 11   documents, the FAC itself leaves the Court with a barebones statement that his rights
 12   have been violated and the Court cannot determine who the defendants are, what
 13   specific law(s) each defendant is alleged to have violated, or what specific actions each
 14   defendant took. See id.
 15          While Plaintiff may be alluding to claims of retaliation, deliberate indifference,
 16   and ADA violations, he fails to provide any specific facts regarding what alleged
 17   actions taken by each defendant resulted in a violation of these rights. Absent specific
 18   allegations identifying what actions each defendant took against Plaintiff and how
 19   such actions violated Plaintiff’s rights, the FAC fails to provide any defendant with
 20   fair notice of Plaintiff’s claims or the grounds upon which they rest. Ultimately,
 21   unclear pleadings, like the FAC, that “leav[e] it to the Court to figure out what the full
 22   array of [Plaintiff’s] claims is and upon what federal law, and upon what facts, each
 23   claim is based,” are subject to dismissal. Little v. Baca, No. CV 13-0373-PA (RZ),
 24   2013 WL 436018, at *3 (C.D. Cal. Feb. 1, 2013). Accordingly, Plaintiff’s FAC does
 25   not set forth a “short and plain statement” of his claims as required by Rule 8. Dura
 26   Pharms., Inc., 544 U.S. at 346.
 27
 28
                                                    6
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 7 of 13 Page ID #:352




  1          Additionally, the page of the FAC titled “request for relief” fails to specify what
  2   relief Plaintiff seeks. Hence, the FAC does not include “a demand for relief sought”,
  3   as required by Federal Rule of Civil Procedure 8(a)(3).
  4          As such, the FAC is subject to dismissal for failure to comply with Rule 8. See
  5   McHenry, 84 F.3d at 1177. If Plaintiff chooses to file an amended complaint, he must
  6   (1) identify the legal and factual basis for each defendants’ alleged liability, and (2)
  7   identify his demand for relief. In addition, while Plaintiff may attach exhibits, the
  8   statement of his claims, factual allegations against each defendant, and demand for
  9   relief must all be included in the body of the amended complaint form.
 10   B.     THE FAC FAILS TO STATE A CLAIM FOR RELIEF UNDER THE
 11          ADA OR REHABILITATION ACT
 12          1.     Applicable Law
 13          Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
 14   seq., and Section 504 of the Rehabilitation Act of 1973, as amended and codified in 29
 15   U.S.C. § 794(a), prohibit discrimination on the basis of disability in the programs,
 16   services or activities of a public entity. Title II of the ADA and Section 504 of the
 17   Rehabilitation Act apply to inmates within state prisons. See Pennsylvania Dept. of
 18   Corrections v. Yeskey, 524 U.S. 206, 210, 118 S. Ct. 1952, 141 L. Ed. 2d 215 (1998);
 19   see also Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir. 1997). However, Title II
 20   of the ADA and Section 504 of the Rehabilitation Act only afford causes of action
 21   against public entities, and do not encompass public officials sued in their individual
 22   capacities.3 29 U.S.C. §§ 794, 794a; 42 U.S.C. § 12132; Miranda B. V. Kitzhaber, 328
 23   F.3d 1181, 1187 (9th Cir. 2003); Roberts v. California Dep’t of Corr. & Rehab., No.
 24
 25   3 In the Ninth Circuit, state agencies are not entitled to Eleventh Amendment
 26   sovereign immunity from suit under Title II of the ADA. Phiffer v. Columbia River
      Correctional Institute, 384 F.3d 791, 792 (9th Cir. 2004) (per curiam). As to the
 27   Rehabilitation Act, the Ninth Circuit has held that “[b]ecause California accepts
      federal funds under the Rehabilitation Act, California has waived any immunity under
 28   the Eleventh Amendment” as to that Act’s anti-discrimination provisions. See Clark
      v. State of California, 123 F.3d 1267, 1271 (9th Cir. 1997).
                                                   7
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 8 of 13 Page ID #:353




  1   EDCV 16-1929 CJC (JC), 2017 WL 3635175, at *9 (C.D. Cal. Aug. 22, 2017). The
  2   proper defendant for an ADA claim is the public entity responsible for the alleged
  3   discrimination. Conklin v. Espinda, No. CV 19-00087 JMS (RT), 2019 WL 7116351,
  4   at *14 (D. Haw. Dec. 23, 2019) (citing Everson v. Leis, 556 F.3d 484, 501 & n.7 (6th
  5   Cir. 2009) (collecting cases)).
  6          To state a claim for violation of Title II of the ADA or Section 504 of the
  7   Rehabilitation Act, a plaintiff must show that (1) he is a qualified individual with a
  8   disability; (2) he is otherwise qualified to participate in or receive the benefit of some
  9   public entity’s services, programs or activities; (3) he was excluded or otherwise
 10   discriminated against by the public entity; and (4) the exclusion or discrimination
 11   occurred solely by reason of his disability. Martin v. Roche, No. EDCV 08-0827-SJO
 12   (JTL), 2009 WL 32635, at *11 (C.D. Cal. Jan. 5, 2009). In addition, to state a
 13   Rehabilitation Act claim, a plaintiff must also allege the public entity receives federal
 14   financial assistance. Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002), cert.
 15   denied, 537 U.S. 1105 (2003).
 16          To recover monetary damages under the ADA, Plaintiff must show intentional
 17   discrimination on the part of state officials. Duvall v. County of Kitsap, 260 F.3d
 18   1124, 1138 (9th Cir. 2001). The test for intentional discrimination is deliberate
 19   indifference. Id. A defendant acts with deliberate indifference only if (1) the
 20   defendant has knowledge from which an inference could be drawn that a harm to a
 21   federally protected right is substantially likely, and (2) the defendant actually draws
 22   that inference and fails to act upon the likelihood. See id. at 1138-39.
 23          2.     Analysis
 24          As an initial matter, Plaintiff fails to allege facts showing intentional
 25   discrimination. Plaintiff cannot, therefore, recover monetary damages under the
 26   ADA or Rehabilitation Act. See Duvall, 260 F.3d at 1138. In addition, the State of
 27   California is not a proper defendant for Plaintiff’s ADA and Rehabilitation Act claims.
 28   Stuckey v. California, No. 19-CV-05460-YGR, 2020 WL 1032302, at *2 (N.D. Cal.
                                                   8
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 9 of 13 Page ID #:354




  1   Mar. 3, 2020) (dismissing claims against the State of California because “the proper
  2   defendant for an ADA action is the institution in which Plaintiff is incarcerated”).
  3          Moreover, Plaintiff fails to allege he was discriminated against solely by reason
  4   of his disability. Plaintiff alleges he is “disabled” and uses a wheelchair for mobility.
  5   See, e.g., dkt. 19 at 10. Plaintiff, however, fails to explain how the denial of visits
  6   from his family is related to his use of a wheelchair. In fact, Plaintiff appears to allege
  7   it is the distance between his family and his new place of incarceration in Lancaster,
  8   California that has resulted in his family not being able to visit him. Id. Plaintiff also
  9   alleges he is “made to sleep on ‘slab of steel,’” and “cold air is blown in cell all night
 10   all because of lawsuit.” Dkt. 13 at 1. Plaintiff, however, fails to explain how the
 11   disability requiring him to use a wheelchair for mobility entitles him to an ADA
 12   mattress.
 13          Finally, to the extent Plaintiff seeks to sue for alleged inadequate healthcare
 14   under the ADA or Rehabilitation Act, such a claim fails as a matter of law. See Gordy
 15   v. Agamyan, No. CV 18-2590-GW (JPR), 2018 WL 3129779, at *4 (C.D. Cal. June 22,
 16   2018); Figueira ex rel. Castillo v. Cnty. of Sutter, No. 2:15-cv-00500-KJM (AC), 2015
 17   WL 6449151, at *8-9 (E.D. Cal. Oct. 23, 2015) (dismissing ADA/Rehabilitation Act
 18   claims arising from suicide of mentally ill inmate following allegedly inadequate health
 19   care in custody; noting that “[t]he defendants cannot have violated the ADA by failing
 20   to attend to the medical needs of disabled prisoners”).
 21          Hence, Plaintiff’s ADA and Rehabilitation Act claims are subject to dismissal.
 22   C.     THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
 23          CLAIMS AGAINST THE STATE OF CALIFORNIA AND CDCR
 24          1.     Applicable Law
 25          “The Eleventh Amendment prohibits federal courts from hearing suits brought
 26   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
 27   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman,
 28   465 U.S. 89, 100, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)). This jurisdictional bar
                                                   9
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 10 of 13 Page ID #:355




   1   includes “suits naming state agencies and departments as defendants,” and it applies
   2   whether a plaintiff “seek[s] damages or injunctive relief.” Id.; Pennhurst State School,
   3   465 U.S. at 102. “[A]n entity with Eleventh Amendment immunity is not a ‘person’
   4   within the meaning of § 1983.” Howlett By & Through Howlett v. Rose, 496 U.S.
   5   356, 365, 110 S. Ct. 2430, 110 L. Ed. 2d 332 (1990).
   6         2.     Analysis
   7         Here, to the extent Plaintiff seeks to sue the State of California and/or CDCR
   8   pursuant to Section 1983, such claims are barred because the State of California and
   9   CDCR are protected by the Eleventh Amendment. See Brown v. California Dep’t of
  10   Corr., 554 F.3d 747, 752 (9th Cir. 2009) (affirming district court holding that CDCR is
  11   entitled to Eleventh Amendment immunity). Thus, Plaintiff’s Section 1983 claims
  12   against the State of California and/or CDCR are subject to dismissal.4
  13                                              V.
  14              LEAVE TO FILE A SECOND AMENDED COMPLAINT
  15         For the foregoing reasons, the FAC is subject to dismissal. As the Court is
  16   unable to determine whether amendment would be futile, leave to amend is granted.5
  17
       4 Rule 10(a) of the Federal Rules of Civil Procedure requires that each defendant be
  18   named in the caption of the complaint. A complaint is subject to dismissal if “one
       cannot determine from the complaint who is being sued, [and] for what relief . . . .”
  19   McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996). In the caption of the FAC,
       Plaintiff lists the State of California as the sole defendant. See dkt. 11. Later in the
  20   body of the FAC, however, Plaintiff identifies CDCR as the sole defendant. Id. at 3.
       Then, in the request for relief, Plaintiff seeks to have the State of California’s
  21   Eleventh Amendment immunity “strip[p]ed.” Id. at 6. As a result of these
       inconsistencies, it is unclear who Plaintiff is suing. In an amended complaint, Plaintiff
  22   should name each defendant who caused his alleged injuries.
       5 Plaintiff is cautioned a basic lawsuit is a single claim against a single defendant. See
  23   Muric-Dorado v. LVMPD, No. 2:18-CV-01184-JCM (GWF), 2018 WL 3350387, at
  24   *2 (D. Nev. July 9, 2018). Federal Rule of Civil Procedure 18(a) allows a plaintiff to
       add multiple claims to the lawsuit when they are against the same defendant. Federal
  25   Rule of Civil Procedure 20(a)(2) allows a plaintiff to join multiple defendants to a
       lawsuit where the right to relief arises out of the same “transaction, occurrence, or
  26   series of transactions” and “any question of law or fact common to all defendants will
       arise in the action.” Fed. R. Civ. P. 20(a)(2).
  27   In contrast to the joinder of claims and defendants permitted by Rule 18(a) and
       20(a)(2), unrelated claims against different defendants must be brought in separate
  28   lawsuits to avoid confusion and prevent “the sort of morass [a multiple claim,
       multiple defendant] suit produce[s].” George v. Smith, 507 F.3d 605, 607 (7th Cir.
                                                      10
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 11 of 13 Page ID #:356




   1   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
   2   advised that the Court’s determination herein that the allegations in the FAC are
   3   insufficient to state a particular claim should not be seen as dispositive of that claim.
   4   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
   5   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
   6   face, Plaintiff is not required to omit any claim in order to pursue this action.
   7   However, if Plaintiff asserts a claim in his Second Amended Complaint that has been
   8   found to be deficient without addressing the claim’s deficiencies, then the Court,
   9   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
  10   district judge a recommendation that such claim be dismissed with prejudice for
  11   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
  12   the district judge as provided in the Local Rules Governing Duties of Magistrate
  13   Judges.
  14          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
  15   service date of this Order, Plaintiff choose one of the following three options:
  16          1.     Plaintiff may file a Second Amended Complaint to attempt to cure the
  17   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
  18   Central District civil rights complaint form to use for filing the Second Amended
  19   Complaint, which the Court encourages Plaintiff to use.
  20          If Plaintiff chooses to file a Second Amended Complaint, he must clearly
  21   designate on the face of the document that it is the “Second Amended Complaint,” it
  22   must bear the docket number assigned to this case, and it must be retyped or
  23   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
  24   include new defendants or allegations that are not reasonably related to the claims
  25
  26   2007) (noting that unrelated claims against different defendants should be brought in
  27   different lawsuits, in part to prevent prisoners from circumventing filing-fee
       requirements and three-strikes rule under Prison Litigation Reform Act); Gonzalez v.
  28   Maldonado, No. 1:11-cv-01774-SAB (PC), 2013 WL 4816038, at *2 (E.D. Cal. Sept. 9,
       2013) (same).
                                                   11
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 12 of 13 Page ID #:357




   1   asserted in the FAC or Complaint. In addition, the Second Amended Complaint
   2   must be complete without reference to the FAC, Complaint, or any other pleading,
   3   attachment, or document.
   4          An amended complaint supersedes the preceding complaint. Ferdik v.
   5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
   6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
   7   leave to amend as to all his claims raised here, any claim raised in a preceding
   8   complaint is waived if it is not raised again in the Second Amended Complaint.
   9   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
  10          The Court advises Plaintiff that it generally will not be well-disposed toward
  11   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
  12   that continues to include claims on which relief cannot be granted. “[A] district
  13   court’s discretion over amendments is especially broad ‘where the court has already
  14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
  15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
  16   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
  17   which relief cannot be granted, the Second Amended Complaint will be
  18   dismissed without leave to amend and with prejudice.
  19          2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
  20   stand on the allegations in his FAC. If Plaintiff chooses to stand on the FAC despite
  21   the deficiencies in all of Plaintiff’s claims identified above, then the Court will submit
  22   a recommendation to the assigned district judge that the entire action be dismissed
  23   with prejudice for failure to state a claim, subject to Plaintiff’s right at that time to
  24   file Objections with the district judge as provided in the Local Rules Governing
  25   Duties of Magistrate Judges.
  26          3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
  27   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
  28
                                                   12
Case 2:20-cv-02846-CBM-KK Document 21 Filed 05/14/20 Page 13 of 13 Page ID #:358




   1   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
   2   to use if he chooses to voluntarily dismiss the action.
   3         Plaintiff is explicitly cautioned that failure to timely respond to this
   4   Order will result in this action being dismissed without prejudice for failure to
   5   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
   6   Procedure 41(b).
   7
   8   Dated: May 14, 2020
   9                                            HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  13
